Citation Nr: 1221569	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  07-35 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to include as secondary to posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to PTSD or due to herbicide exposure.  

3.  Entitlement to service connection for bilateral lower extremity swelling, to include as secondary to hypertension or due to herbicide exposure.   


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August and September 2006 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Portland, Oregon that denied service connection for the claimed disabilities on appeal.  The Veteran was afforded an August 2010 hearing before the undersigned.  A transcript of the hearing is associated with claims folder.  

The Board remanded the appeal in December 2010 for additional for development.

In February 2012, the RO awarded service connection for PTSD, Crohn's disease, and an ileostomy.  As this rating action results in a full grant of the benefits sought (i.e. service connection), these issues are no longer on appeal.  

A review of the Virtual VA paperless claims processing system does not show any records pertinent to the appeal that are not already associated with the claims folder.  

The issues of service connection for fibromyalgia and obstructive sleep apnea, both to include as secondary to PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's current bilateral lower extremity swelling is secondary to diabetes mellitus, Type II. 


CONCLUSION OF LAW

The criteria for service connection for bilateral lower extremity swelling have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

With respect to the claimed bilateral lower extremity swelling, the Board is granting this claim.  It is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Laws and regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may be also granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  That regulation permits service connection not only for disability caused by service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a); See Baldwin v. West, 13 Vet. App. 1 (1999). 

Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual background and analysis 

Service treatment records do not show any complaints or findings regarding edema or swelling in either lower extremity.  

In August 2003, the Veteran noticed edema developing in both of his ankles.  See Private medical records from August 2003.  Clinical examination showed 1+ pretibial edema in both ankles.  The examiner assessed peripheral edema and suspected it was related to hypertensive heart disease.  However, he also noted a sleep disorder as another possible etiology.  

In February 2004, the Veteran had increased lower extremity edema symptoms.  Clinical examination showed 1 to 2+ edema in both lower extremities with the left being slightly worse.  The examiner assessed the edema as resulting from diastolic dysfunction.  

In July 2005, the Veteran complained of increased swelling of the right lower extremity.  He used support stockings.  Clinical examination showed 1+ edema in the left leg and 1 to 2+ edema in the right leg.  The examiner assessed it as increasing venous insufficiency.  

VA treatment records, dated in September 2006, showed that the Veteran developed increased edema as a medication side effect.  A VA treatment note from August 2007 showed that the Veteran was not considered to have chronic lower extremity edema.  

At the August 2010 hearing, the Veteran reported having bilateral leg swelling as associated with medication.  He also stated that he had been informed it was related to service connected hypertension. 

The Veteran underwent a January 2011 VA examination.  It showed trace edema in both lower extremities.  Skin integrity was normal and there was no evidence of venous insufficiency.  The examiner commented that the Veteran's history of substantial bilateral leg swelling was related to untreated OSA.  He explained that untreated OSA caused hypoxia which resulted in severe lower extremity edema.  He opined that the currently observed trace edema was due to diabetes mellitus, Type II.  He explained that diabetes caused sodium retention which in turn led to increased volume.  

Review of the record includes evidence of current edema in both lower extremities.  See January 2011 VA examination report.  Although the record reflects substantial improvement in the edema symptoms, the most recent examination included findings of trace edema in both lower extremities.  Thus, the current disability requirement of a service connection claim has been met.  See also McLain v. Nicholson, 21 Vet. App. 319 (2007) (requirement of a current disability is satisfied if the Veteran has the claimed disability either at the time a claim for VA disability compensation is filed or at some time during the pendency of that claim). 

For secondary service connection claims, evidence of a nexus between the current disability and a service connected disability is needed.  The January 2011 VA examiner expressed a positive nexus opinion for secondary service connection.  He attributed the current trace edema to service connected diabetes mellitus, Type II.  He explained how sodium retention caused by diabetes is associated with edema.  There is no additional medical evidence weighing against the claim.  The Board considers the January 2011 VA medical opinion to be probative evidence that the current trace edema of the bilateral lower extremities is secondary to service connected diabetes mellitus.  See id.; Nieves-Rodriguez, supra.   Service connection for bilateral later lower extremity swelling, currently diagnosed as trace edema, is warranted.  38 C.F.R. § 3.310.


ORDER

Service connection for bilateral lower extremity swelling is granted.  


REMAND

The Board finds that additional medical opinions are necessary before adjudicating the claims for service connection for fibromyalgia and obstructive sleep apnea.   

The record raises the theory of entitlement that fibromyalgia is secondary to service connected PTSD.  The VA examiner providing the January 2011 VA examination and March 2012 addendum medical opinion did not fully address the issue of secondary service connection.  He did not provide an opinion as to whether fibromyalgia was aggravated by a service connected disability.  Another medical opinion that fully addresses the issue of secondary service connection is necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided."). 

The Veteran asserts that sleep apnea is caused or aggravated by his service-connected PTSD or herbicide exposure.  He was afforded a VA sleep apnea examination in January 2011.  The examiner commented that the Veteran did not currently have psychiatric treatment and he would need more information about the Veteran's mental status before offering an etiology opinion.  He went on to state that it is less likely sleep apnea would exacerbated by a psychological disorder.  Since the VA examiner conducting the sleep apnea VA examination did not have access to the subsequent VA PTSD examination report, his opinion is not based upon a fully informed review of the record and has limited probative value.  See Barr, 21 Vet. App. at 311.

The Veteran subsequently underwent a PTSD examination the same month.  He was diagnosed with PTSD, and the examiner considered sleep apnea to be one of several sleeping disorders secondary to PTSD.  He did not provide a rationale specifically addressing the relationship to sleep apnea to PTSD.  It is unclear from the VA PTSD examiner's statements the medical bases supporting his positive opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion rests in the reasoning that supports the conclusion).  

The Board finds an additional medical opinion is necessary to resolve the conflicting evidence.  The examiner should be instructed to determine if the Veteran's service-connected PTSD has caused or aggravated his sleep apnea.  See 38 U.S.C.A. § 5103A. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any recent medical treatment records for his PTSD, fibromyalgia, and sleep apnea disabilities and furnish appropriate authorization for the release of private medical records.  

Take the necessary steps to obtain all records of VA treatment for these disabilities. 

Efforts to obtain VA records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

2.  Once any available records have been associated with the claims folder, the RO/AMC should contact an appropriately qualified healthcare provider for a medical opinion as to whether fibromyalgia is secondary to PTSD.  

The claims file and access to the Virtual VA efolder should be made available to the examiner for review in conjunction with this examination.  This fact should be so indicated in the examination report. 

Based on a thorough review of the claims file, the examiner is requested to provide a clear, well-supported medical opinion as to whether it is at least as likely as not (or the evidence is at least in approximate balance) that the Veteran's fibromyalgia is caused or aggravated by his service-connected PTSD.  The examiner should provide two separate responses, one addressing direct causation and the other addressing aggravation. 

The examiner should note that for VA purposes, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  

If the examiner finds that an aggravation has been shown, he or she should described the baseline level of severity for fibromyalgia before the onset of aggravation in comparison to the current level of severity. 

A full rationale is requested for all opinions expressed by the examiner.  If the examiner is unable to provide a requested opinion, he or she should explain why.

3.  Once any available records have been associated with the claims folder, the RO/AMC should contact an appropriately qualified healthcare provider for a medical opinion as to whether sleep apnea is secondary to PTSD.   

The claims file and access to the Virtual VA efolder should be made available to the examiner for review in conjunction with this examination.  This fact should be so indicated in the examination report. 

Based on a thorough review of the claims file, the examiner is requested to provide a clear, well-supported medical opinion as to whether it is at least as likely as not (or the evidence is at least in approximate balance) that the Veteran's sleep apnea is caused or aggravated by his service-connected PTSD.  The examiner should provide two separate responses, one addressing direct causation and the other addressing aggravation. 

The examiner should note that for VA purposes, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  

If the examiner finds that an aggravation has been shown, he or she should described the baseline level of severity for sleep apnea disability before the onset of aggravation in comparison to the current level of severity. 

A full rationale is requested for all opinions expressed by the examiner.  If the examiner is unable to provide a requested opinion, he or she should explain why.

4.  After completion of the above development, the Veteran's claim should be re-adjudicated. If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


